Citation Nr: 0928194	
Decision Date: 07/29/09    Archive Date: 08/04/09

DOCKET NO.  07-06 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for chronic granulocytic 
leukemia claimed as the result of herbicide exposure.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The Veteran, the Veteran's sister, and the Veteran's brother-
in-law


0ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 
INTRODUCTION

The Veteran had certified active service from June 1967 to 
September 1968 and from April 1970 to July 1980.  He served 
in the Republic of Vietnam.  The Veteran had additional duty 
with the Army Reserve and the Missouri National Guard.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Chicago, Illinois, Regional Office (RO) which denied service 
connection for chronic granulocytic leukemia claimed as the 
result of herbicide exposure.  In May 2009, the Veteran was 
afforded a hearing before the undersigned Veterans Law Judge 
sitting at the RO.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the Veteran if further action is 
required on his part.  


REMAND

The Veteran asserts that he incurred chronic granulocytic 
leukemia secondary to his herbicide exposure while in the 
Republic of Vietnam.  In the alternative, the Veteran 
advances that his leukemia is, or is the diagnostic 
equivalent of, chronic lymphocytic leukemia and should 
therefore be presumed to have been incurred during active 
service under the relevant law and regulations.  

Initially, the Board observes that the Veteran's service 
documentation conveys that he was a member of the Army 
Reserve and the Missouri National Guard from approximately 
1992 to 2004.  At the May 2009 hearing before the undersigned 
Veterans Law Judge sitting at the RO, the Veteran testified 
that his leukemia had been initially diagnosed while he was 
"active in the Reserves" and during the "last four years 
of my last mission in the Reserves."  The Veteran's complete 
periods of active duty, active duty for training, and 
inactive duty with the Army Reserve and the Missouri National 
Guard have not been verified.  The VA should obtain all 
relevant military treatment records and other documentation 
which could potentially be helpful in resolving the Veteran's 
claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  

A May 2009 written statement from S. B., M.D., conveys that 
the Veteran was diagnosed with chronic leukemia.  The doctor 
opined that "it is possible that [the Veteran's] condition 
is a result of his exposure to chemicals during his service 
in Vietnam including Agent Orange."  The Veteran has not 
been afforded a VA examination for compensation purposes 
which addresses the nature and etiology of his chronic 
leukemia.  The VA's duty to assist includes, in appropriate 
cases, the duty to conduct a thorough and contemporaneous 
medical examination which is accurate and fully descriptive.  
Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 
6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000 (VCAA) is 
completed.  In particular, the RO should 
ensure that the notification requirements 
and development procedures contained in 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2008) and 38 C.F.R 
§§ 3.102, 3.159, 3.326(a) (2008) are 
fully met.  

2.  Then contact the National Personnel 
Record Center and/or the appropriate 
service entity and request that (1) it 
verify the Veteran's complete periods of 
active duty, active duty for training, 
and inactive duty for training with the 
Army Reserve and the Missouri National 
Guard and (2) forward all available 
service medical records associated with 
such duty for incorporation into the 
record.  

3.  Then schedule the Veteran for a VA 
examination for compensation purposes to 
accurately determine the nature and 
etiology of his chronic leukemia.  All 
indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  The examiner should 
specifically clarify whether or not the 
Veteran's chronic leukemia is chronic 
lymphocytic leukemia (CLL).  

The examiner should advance an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); or 
less likely than not (i.e., probability 
less than 50 percent) that the Veteran's 
chronic leukemia had its onset during 
active service; is etiologically related 
to the Veteran's presumed herbicide 
exposure while in the Republic of 
Vietnam; or otherwise originated during 
active service.

Send the claims folder to the examiner 
for review of pertinent documents 
therein. The examination report should 
specifically state that such a review was 
conducted.  

4.  Then readjudicate the Veteran's 
entitlement to service connection for 
chronic granulocytic leukemia claimed as 
the result of herbicide exposure with 
express consideration of the provisions 
of 38 U.S.C.A. § 1116 (West 2002) and 38 
C.F.R. § 3.307 (2008).  If the benefit 
sought on appeal remains denied, the 
Veteran should be issued a supplemental 
statement of the case (SSOC) which 
addresses all relevant actions taken on 
the Veteran's claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
statement of the case.  The Veteran 
should be given the opportunity to 
respond to the SSOC.  

The Veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  

